DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office action is in response to the amendments filed 7/16/2021. Claims 21, 25-33, and 37-46 are currently pending. Claims 1-20, 22-24, and 34-36 have been previously cancelled. Claim 39 has been amended.

Allowable Subject Matter
Claims 1-20, 22-24, and 34-36 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 21, the primary reason for allowance is the inclusion of a deck member extending between two radial sides comprising a first deck surface located at a first distal portion and a plurality of ridges extending from the first deck surface, wherein the deck surface defines valleys between the ridges, a portion of the ridges distally terminate at a second distal position, and the valleys are located at a third distal position. Regarding claim 38, the primary reason for allowance is the inclusion of a deck member extending between two radial sides comprising a first deck surface arcuately extending between two ends that are spaced apart from each other and a plurality of ridges extending from the first deck surface, wherein the ridges terminate at or .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012.  The examiner can normally be reached on MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
7/20/2021